 In the Matter ofH.COHEN &CO.,INC.andSTEEL WORKERS ORGANIZINGCOMMITTEE, LOCALNo. 2237,AFFILIATED WITH THE C. I.0.1Case No. j R-2270.Decided March 3, 1941Jurisdiction:sorting, grading, and preparation of scrap metal.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract shortly to expire, no bar to ; elec-tion necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at the Roxbury and Chelsea plants of the Company, excludingexecutives, supervisory employees, office and clerical employees, truck drivers,employees of the Lead Division, engineers, and specifically named employeesdesired excluded by one of the unions which neither the Company nor thecompeting union objected to.Friedman, Atherton, King cfi Turner, by Mr. Frank L. Kozal,ofBoston, Mass.; for the Company.Mr. Samuel E. Angoff,of Boston, Mass., for the S. W. O. C.Mr. Robert E. SullivanandMr. John J. Falvey,of Boston, Mass.,for the A. F. of L.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 30, 1940, Steel Workers Organizing Committee, LocalNo. 2237, affiliated with the C. I. 0., herein called the S. W. O. C.,1filed with the Regional Director for the First Region (Boston, Massa-chusetts) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of H. Cohen &Co., Inc., Chelsea, Massachusetts, herein called the Company, at itsRoxbury and Chelsea plants, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 9, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,1The S. W. O. C. amended its petition to set forth its name therein as above stated.30 N. L. R. B., No. 4.-31 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 3,ofNational Labor Relations Board Rules and Regula-tions-Series 2, as amended,ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 28, 1940, the Regional Director issued a niotice ofhearing, copies of which were duly served upon the Company, theS.W. O. C., and International Hod Carriers, Building & CommonLaborers Union No. 1102, affiliated with the A. F. of L., herein calledthe A. F. of L., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to the notice, a hear-ing was held on January 27, 1941, at Boston, Massachusetts, beforeAlbert J. Hoban, the Trial Examiner duly designated by the Board.The Company, the S. W. O. C., aird,the A. Y. of L. were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.No objectionsto the admission of evidence were made at the hearing.During thecourse of the hearing the Trial Examiner made several rulings on,motions.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYH. Cohen & Co., Inc., a Massachusetts corporation with its principaloffice at Chelsea, Massachusetts, is engaged in the sorting, grading,and preparation of iron and steel scrap metal. It operates a plantat Chelsea and a plant at Boston, commonly called the Roxburyplant.During 1940 the Company sorted, Traded, and preparedmore than 50,000 tons of materials, valued at $8 per ton.Approxi-mately 5 per cent of these materials originated outside the Common-wealth of Massachusetts.During the same period approximately50 per cent of the said materials processed by the Company wereshipped to points in the United States outside the Commonwealth ofMassachusetts and in Great Britain.The Company admits that itis engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal No. 2237 is a labor organization affiliated with Steel WorkersOrganizing Committee and, through it, with the Congress of IndustrialOrganizations.It admits to membership employees of the Company. H. COHEN ,&_CO., INC.33International Hod Carriers, Building & Common Laborers UnionNo. 1102 is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated August 28, 1940, the S. W. O. C. requested the Com-pany to meet with it as the collective bargaining representative of theCompany's employees for the purpose of negotiating an agreementconcerning wages, hours, and ,working conditions.The Companyrefuses to meet with the S. W. O. C. for the reason that the Companyis in contractual relationship with the A. F. of L.On August 30,1940, the S. W. O. C. filed the instant petition.The A. F. of L. contendsthat its contract with the Company, dated May 11, 1939, and renewed in1940, discussed below, is a bar to this proceeding.On February 1, 1938, the Board held a consent election among theemployees of the Company to determine whether they desired to berepresented by the A. F. of L. or by an unaffiliated labor organization.Of the 89 ballots cast in this election, 27 were for the A. F. of L. and60 were for the unaffiliated labor, organization.Shortly thereafterthe A. F. of L. approached the Company and claimed to represent amajority of its employees and submitted certain membership cards tothe Company.A representative of the Company testified that liedid not compare the names on the cards with the Company's pay rollor ascertain the authenticity of the signatures affixed thereto, but thaton the basis of the A. F. of L.'s claim he was satisfied that it repre-sented a majority of the Company's employees.On March 9, 1938,the Company, as an affiliate of the Institute of Scrap Iron & Steel,Inc.,Boston Chapter, an association of employers dealing in scrapiron, entered into an exclusive bargaining contract with the A. F. of L.The contract provided, among other things, that the Company's "free-dom of choice and selection of men to be hired shall not be limited orrestricted, except that the new men shall be members of the [A. F. ofL.]" and that the agreement would remain in force for 90 days andthereafter, so long as 'Mutually agreeable to the parties, and might beterminatedby 30 days'written noticegiven by either party to theother.This contract apparently continued in effect until May 11, 1939,when the Company entered into another contract with the A. F. of L.The record does not show the A. F. of L.'s representation among theCompany's employees on May 11, 1939.The second contract provided,among other things, that all persons then employed should immedi-ately become members of the A. F. of L., that all newly hired personsshould become members within 1 week, and that the agreement wouldremain in force until April 1, 1940, and thereafter from year to year 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDunless one party should, not less than 60 days prior to the annualterminal date, serve notice of termination upon the other.On January 17, 1940, the A.' F. of L. instituted suit against theCompany to recover damages for breach of contract.On January 26,1940, the Company served upon the A. F. of L. notice of terminationof the contract as of April 1, 1940.However, in the latter part ofFebruary 1940 the A. F. of L. agreed not to press its suit against theCompany and the Company orally withdrew its notice of terminationof the contract.The contract dated May 11, 1939, was automaticallyrenewed for another year, beginning April 1, 1940, expiring on April1, 1941.Under all the circumstances, including the fact that there is somedoubt as to the majority designation of the A. F. of L. on March 9, 1938,and on May 11, 1939, the dates on which the successive contracts wereexecuted,2 and that the contract is about to expire,3 we find that thecontract dated May 11, 1939, does not constitute a bar to this proceeding.There was introduced in evidence a report prepared by the Re-gional Director showing that the S. W. O. C. represented a substan-tial number of employees in the unit alleged in its petition to beappropriate.4--We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REP 1ESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand with foreign countries and tends to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. O. C. contends that all production and maintenance em-ployees at the Roxbury and Chelsea plants of the Company, excluding2Matter of Southern Chemical Cotton CompanyandTextileWorkers Organizing-Com-mittee,3 N. L R B.869,The Stratbury Manufacturing CompanyandUnited GarmentWorkers of America,Local 11x7, affiliated with the American Federation of Labor, 12N. L.R B 618.8Matter of The Wadsworth Watch Case CompanyandInternationalAssn.of Machinists,District#3r, 21 N L R B 476dThe Regional Director reported that the SW O. C. suomitted authorization cardssigned by 67 persons whose names appear on the Company's pay roll of August 29 and 30,1940There are approximately 100 employees in the unit hereinafter found to be appro-priateThe A. F of L.made no sho« ing of membership,relying on its contention that itscontract,discussed above, is a bar to the proceeding. H. COHEN & CO., INC.35executives, supervisory employees, office and clerical employees, truckdrivers, engineers, and employees of the Lead Division,5 constitutean appropriate unit.The A. F. of L. and the Company offered noobjections to this unit.The S. W. O. C. requested the exclusion of Hyman Lipsitz, JohnPaluso, Charles Cyzon, Joseph Laurie, Joseph Osta, and S. Kurlandon the ground that they are supervisory employees, and requestedthe exclusion of Julius Marcus, on the ground that he is a clericalemployee exercising supervisory functions.Neither the Companynor the A. F. of L. offered any objections to these proposed exclusions.The record shows, and we find, that the first six named employeesexercise supervisory powers, and that Julius Marcus is a clerical em-ployee exercising supervisory powers.We shall exclude all said em-ployees from the unit.We find that all production and maintenance employees at theRoxbury and Chelsea plants of the Company, excluding executives,supervisory employees, office and clerical employees, truck drivers,employees of the Lead Division, engineers, Hyman Lipsitz, JohnPaluso, Charles Cyzon, Joseph Laurie, Joseph Osta, S. Kurland, andJuliusMarcus, constitute a unit appropriate for the purposes ofcollective bargaining and that such unit will insure to the employeesof the Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by an election by secret ballot.We shall direct that an election by secret ballot be held among allemployees within the appropriate unit who were employed during thepay-roll period last preceding the date of this Direction, with theinclusions and exclusions set forth in the Direction, to determinewhether they desire to be represented by the S. W. O. C., or by theA. F. of L., for purposes of collective bargaining, or by neither.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of H. Cohen & Co., Inc., Chelsea, Massachusetts,at its Chelsea and Roxbury plants, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.s This group Is employed by a separate corporate entity, which is owned and operated bythe same persons who own and operate the Company.440135-42-, Vol. 30-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production and maintenance employees at the Roxbury andChelsea plants of the Company,excluding executives,supervisory em-ployees, office and clerical employees; truck drivers, employees of theLead Division, engineers, Hyman Lipsitz, John Paluso, Charles Cyzon,Joseph Laurie, Joseph Osta, S. Kurland, and Julius Marcus, consti-tute a unit appropriate for the purposes of collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, and pursuant to Article III, Section 8, of Na-tional Labor RelationsBoardRules and Regulations-Series 2. asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith H. Cohen & Co., Inc., Chelsea, Massachusetts, an election bysecret ballot shall be conducted as early as,possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the First Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees employed by saidCompany at its Chelsea and Roxbury plants during the pay-roll periodlast preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding executives, supervisory employees, office andclerical employees, truck drivers, employees of the Lead Division,engineers, Hyman Lipsitz, John Paluso, Charles Cyzon, Joseph Laurie,Joseph Oita, S. Kurland, Julius Marcus, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Steel Workers Organizing Committee, Local No.2237, affiliated with the C.I.0., or by International Hod Carriers,Building & Common Laborers Union No. 1102, affiliated with theA. F. ofL., for the purposes of collective bargaining,or by neither.